DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Valentino on February 15, 2022.
The application has been amended as follows: Please amend claim 17 to depend upon claim 16.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A device comprising: a first photosensor configured to produce a first measurement signal in response to detecting incident light at the first photosensor; blink detection circuitry configured to receive the first measurement signal from the first photosensor and to derive, from the first measurement signal, a blink rate signal indicative of both an on-period during which light is emitted by a display and an off-period during which light is not emitted by the display; and a second photosensor configured to receive the blink rate signal from the blink detection circuitry and to detect incident light on the second photosensor during the off-period of the blink rate signal.” (As claimed, emphasis added)
          As to Claim 10, the prior art of record fails to teach or suggest, either alone or in combination, “A method of detecting ambient light incident on a display, the method comprising: detecting incident light at a first photosensor; producing, at the first photosensor, a first measurement signal in response to detecting the incident light at the first photosensor; transmitting the first measurement signal to blink detection circuitry; deriving, at the blink detection circuitry, a blink rate signal from the first measurement signal, wherein the blink rate signal is indicative of both an on-period during which light is emitted by a display and an off-period during which light is not emitted by the display; transmitting the blink rate signal to a second photosensor; and detecting incident light at the second photosensor during the off-period of the blink rate signal.” (As claimed, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694